Title: From James Madison to Benjamin Harrison, 11 February 1783
From: Madison, James
To: Harrison, Benjamin


Sir
Philada. Feby. 11th. 1783.
Your Excellency will receive this from the hand of Mr. Dunlap who will represent the advantages which his press at Richmond will derive from a payment of the allowance made for his losses in establishing it. Being sensible of your Excellency’s disposition to attend to every application as far as its merits may require, and may depend on yourself, especially when the public interest may be in any manner included, I should have forborne to trouble you on the present occasion, had not my agency in the original contract with Mr Dunlap given him a claim to at least a line introducing his case to your Excellency.
I am Sir wth great respect Yr Excellency’s obt & hble servt.
J. Madison Jr
